UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4282


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHARLETTE DUFRAY JOHNSON, a/k/a Charlotte Johnson,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.    W. Earl Britt,
Senior District Judge. (7:10-cr-00093-BR-1)


Submitted:   November 26, 2014            Decided:   December 2, 2014


Before WILKINSON, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlette Dufray Johnson, Appellant Pro Se.      Kristine L. Fritz,
Jennifer P. May-Parker, Assistant United         States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following a second remand for resentencing, Charlette

Dufray Johnson appeals her convictions and 121-month sentence

imposed following her guilty plea to two counts of making false,

fictitious,        or     fraudulent        claims    for      disaster       relief,    in

violation of 18 U.S.C. § 287 (2012) (“Counts One and Four”);

eight counts of wire fraud, in violation of 18 U.S.C. § 1343

(2012)    (“Counts        Seven     through    Fourteen”);       and    two    counts     of

aggravated identity theft, in violation of 18 U.S.C. § 1028A

(2012) (“Counts Fifteen and Sixteen”).                      In this appeal, Johnson

seeks    to   challenge         her   convictions         on   Counts   Seven       through

Fourteen,     as    well       as   the   sentence    imposed     during      the    second

resentencing.       For the reasons that follow, we affirm.

              As   an     initial         matter,    we    conclude     that     most    of

Johnson’s appellate arguments are barred by operation of the

mandate rule.           In our most recent opinion, we affirmed Johnson’s

conviction and sentence in part, vacated her sentence in part,

and remanded for the limited purpose of permitting the district

court (1) to consider the impact, if any, of Alleyne v. United

States, 133 S. Ct. 2151 (2013), on Johnson’s enhancement imposed

pursuant to U.S. Sentencing Guidelines Manual (“USSG”) § 3C1.3

(2010),   and      (2)    to    clarify      its    reasons    for   imposing       a   more

severe    sentence        on    remand.       This    limited     mandate      foreclosed

consideration, or reconsideration, of any issues previously put

                                              2
to rest by our prior opinions in Johnson’s criminal case—whether

those issues were rejected on appeal or could have been but were

not previously raised.        See United States v. Susi, 674 F.3d 278,

283 (4th Cir. 2012); cf. Doe v. Chao, 511 F.3d 461, 465 (4th

Cir. 2007); Volvo Trademark Holding Aktiebolaget v. Clark Mach.

Co., 510 F.3d 474, 481 (4th Cir. 2007).

            Applying     these     principles,   we     find    that     two   of

Johnson’s    appellate      arguments   fall   within    the    scope    of    the

mandate and    are     therefore    reviewable   in    this    appeal.     These

permissible    issues    include     Johnson’s   arguments      that     (1)   her

enhancement under USSG § 3C1.3 violates Alleyne and Apprendi v.

New Jersey, 530 U.S. 466 (2000), and (2) the district court

judge abused his discretion in declining to recuse himself from

the second remand hearing.          We find no exception to the mandate

rule applicable to Johnson’s remaining appellate challenges, and

we therefore decline to consider these arguments.                  See United

States v. Pileggi, 703 F.3d 675, 682 (4th Cir. 2013) (describing

exceptions).

            We review de novo Johnson’s Apprendi-based challenge

to the USSG § 3C1.3 enhancement.            See United States v. Mackins,

315 F.3d 399, 405 (4th Cir. 2003).               Under Apprendi and its

progeny,    facts    that   increase    a   criminal    penalty    beyond      the

prescribed statutory maximum must be charged in the indictment

and proven to a jury beyond a reasonable doubt.                  Apprendi, 530

                                        3
U.S. at 490.            Alleyne recently extended the holding of Apprendi

to include facts increasing the mandatory minimum sentence.                                         See

Alleyne, 133 S. Ct. at 2160-63.

                 Section 3C1.3 provides for a three-level enhancement

to     the   defendant’s         base        offense       level      “[i]f        a        statutory

sentencing enhancement under 18 U.S.C. § 3147 applies.”                                       Section

3147    specifies         that    an    individual          convicted         of       an    offense

committed on pretrial release “shall be sentenced . . . to . . .

a    term    of    imprisonment         of    not    more      than     ten    years          .   .    .

consecutive        to    any    other    sentence         of     imprisonment.”               See     18

U.S.C.       §     3147(1)       (2012).            To      implement         the       statutory

enhancement,        the    Guidelines         commentary          direct      the       sentencing

court to impose a total sentence within the Guidelines range

attributable        to     the    underlying             offense    committed           while         on

pretrial release, apportioned “between the sentence attributable

to the underlying offense and the sentence attributable to the

enhancement.”           USSG § 3C1.3 cmt. n.1.

                 We find no error in the district court’s conclusion

that     neither         USSG    § 3C1.3        nor        its     underlying               statutory

enhancement        violates       Alleyne,          as    they     do    not       implicate           a

mandatory minimum sentence.                    Moreover, as the district court

previously        concluded,      Johnson’s          enhancement        does        not      violate

Apprendi, as Johnson was sentenced within the statutory maximum

applicable to her offenses.                   See United States v. Promise, 255

                                                4
F.3d 150, 157 n.5 (4th Cir. 2001); see also United States v.

Randall, 287 F.3d 27, 30-31 (1st Cir. 2002) (holding that § 3147

and implementing Guidelines enhancement did not violate Apprendi

where defendant received sentence below statutory maximum for

offense     of    conviction,    and    suggesting         that     structure         for

implementing       enhancement     “effectively           moots      any       Apprendi

challenge    to   the   application     of      § 3147”    because       it    requires

imposition of apportioned within-Guidelines sentence).

            Turning to Johnson’s claim of judicial bias, we review

for abuse of discretion a district court’s denial of a motion

for recusal under 28 U.S.C. § 455(a) (2012).                      United States v.

Lentz, 524 F.3d 501, 530 (4th Cir. 2008).                         A district judge

should recuse himself if his “impartiality might reasonably be

questioned.”       28 U.S.C. § 455(a).            However, “judicial rulings

alone   almost     never   constitute       a   valid     basis    for     a   bias    or

partiality motion.”        Liteky v. United States, 510 U.S. 540, 555

(1994).     Rather, a judge’s opinions formed during the current or

prior proceedings—even if expressed through remarks critical or

even hostile to a party—are not grounds for recusal “unless they

display a deep-seated favoritism or antagonism that would make

fair judgment impossible.”             Lentz, 524 F.3d at 530 (internal

quotation marks omitted).

            Contrary       to    Johnson’s        assertions,        neither          the

resentencing transcript nor the record as a whole provide any

                                        5
evidence that the district judge harbored bias against Johnson.

Rather, Johnson’s argument appears to be based primarily on her

disagreement with the judge’s substantive rulings.                       In short,

our   review    of   the    record   reveals    no   basis    to    question    the

experienced trial judge’s impartiality.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are   adequately    presented     in    the   materials

before   this   court      and   argument   would    not   aid    the    decisional

process.


                                                                           AFFIRMED




                                        6